Exhibit 10.67

IRREVOCABLE STANDBY LETTER OF CREDIT APPLICATION AND LETTER OF CREDIT AGREEMENT

 

INTERNATIONAL OPERATIONS CENTER

S.W.I.F.T. ADDRESS: CINAUS6L

   LOGO [g95778g01y53.jpg]

 

¨ Southern California    x Northern California    555 South Flower Street, 24th
Floor    2101 Webster Street, Ground Floor    Los Angeles, California 90071   
Oakland, California 94612    Date: 8/14/2009

TO: CITY NATIONAL BANK (CNB)

We (Applicant) request you establish an Irrevocable Standby Letter of Credit on
the following terms and conditions:

 

Advised by:            ¨  Cable    x  Overnight courier service    ¨  Same day
messenger service

 

ADVISING BANK (name and address)

   APPLICANT (name and address)    LOOKSMART LTD.   

625 2ND STREET

  

SAN FRANCISCO, CA 94107-1316

BENEFICIARY (name and address)

   AMOUNT

KPMG LLP

THREE CHESTNUT RIDGE ROAD

MONTVALE, NEW JERSEY 07645-0435

ATTENTION: PRINCIPAL IN CHARGE;

                         REAL ESTATE SERVICES

   (indicate currency-i.e., USD, JPY, etc. and specify amount in figures)    USD
300,000.00    Expiry Date 11/1/2010   
                    AT CITY NATIONAL BANK’S ISSUING OFFICE

available by Draft(s) at sight on CNB and accompanied by the following:

AS PER ATTACHMENT WHICH FORMS AN INTEGRAL PART OF THIS STANDBY LETTER OF CREDIT
APPLICATION.

Except so far as otherwise expressly stated this letter of credit will be
subject to (select one):

 

x International Standby Practices 1998 (ISP98), International Chamber of
Commerce Pub. No. 590.

 

¨ Uniform Customs and Practice for Documentary Credits, 2007 Revision, ICC
Publication No. 600 (UCP 600)

Standby Letter of Credit Issuance Fee: 1.00% per annum, 360 day basis.

APPLICANT’S AGREEMENT TO PAY CNB

Applicant agrees immediately upon CNB’s demand or if no demand is made then on
30 days disbursement, to repay to CNB the total amount of each disbursement by
CNB under this Letter of Credit, together with interest thereon at the rate of
1.00 percent per year in excess of the Prime Rate. The “Prime Rate” shall mean
the floating loan rate of CNB announced from time to time as its “Prime Rate”.
Any change in the interest rate resulting from a change in the Prime Rate shall
be effective on the effective date of change in the Prime Rate. Interest shall
be calculated on a basis of a 360-day year and actual days elapsed. We further
authorize you to charge, without further notice, our account, (or an account of
any of us) for all such amounts when and as such are due and payable.

 

ID 01194E (Rev 08/2007)    Page 1 of 3    (094-01)



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT APPLICATION AND LETTER OF CREDIT AGREEMENT

 

Applicant Name:    LOOKSMART LTD.

     

Date:    8/14/2009

   Amount:    USD 300,000.00

Beneficiary Name:    KPMG LLP

     

The opening of this Letter of Credit is subject to the terms and conditions as
set forth in the Standby Letter of Credit Agreement appearing below hereof to
which we agree. We further agree that the Letter of Credit as issued shall
include such revisions of the language set forth above as you deem necessary.

FORM INSTRUCTIONS

For Forms Completed Electronically: After entering all of the requested
information, please print the completed form, and have the appropriate persons
sign and date where indicated, and then return it to your CNB relationship
manager. Please make a copy for your records. Completed forms are not to be sent
by e-mail back to CNB as e-mail is not a secure method of sending business and
personal identifying and financial information.

For Forms Printed and Completed Manually: After entering all of the requested
information, have the appropriate persons sign and date where indicated, and
then return it to your CNB relationship manager. Please make a copy for your
records.

STANDBY LETTER OF CREDIT AGREEMENT

In consideration of your opening, at our request, a Letter of Credit, the terms
and conditions of which appear above hereof we hereby agree as follows:

1. As to drafts under or purporting to be under the Letter of Credit, which are
payable in lawful United States funds, we agree to pay you on demand at your
issuing office in lawful United States funds, the amount of such draft(s) on the
presentment to you thereof or, at your request in advance.

2. As to drafts under or purporting to be under the Letter of Credit, which are
payable in foreign currency, we agree to pay you at your office on demand, the
equivalent of each such draft in lawful United States funds at your then
prevailing rate of exchange effective for sales of that other currency for cable
transfer to the country of which it is the currency.

3. We also agree to pay to you any attorneys’ fees incurred in the enforcement
of this Letter of Credit Agreement (herein called “the Agreement”), your service
charge in accordance with your Schedule of Fees and Charges now existing or as
hereafter adopted, and all other charges and expenses paid or incurred by you in
connection therewith.

4. We agree to reimburse you for any losses and charges incurred by you or made
against you in connection with this Agreement and related to the reevaluation or
fluctuations in the exchange rate of any currency whether United States or any
other.

5. We hereby convey and transfer to you a security interest in all goods,
documents and instruments which shall come into your control or into your
possession or that of any of your correspondents as the result of opening or in
connection with any transactions under the Letter of Credit, which goods,
documents and instruments are and shall be granted to you as security (a) for
all payments made or to be made by you or your correspondents under the Letter
of Credit; (b) for any interest, commission or other customary charges in
relation to the Letter of Credit and (c) for any other obligations or
liabilities (absolute or contingent) of us to you, which now exist or are
hereafter created. Upon any default by us in any of the undertakings set forth
in this Agreement, you are authorized to sell, under the provisions of the
Commercial Code of the State of California, any or all goods, documents and
instruments; in the event of any deficiency, we will pay the same to you
immediately or in the event of any surplus, you shall pay the same to us or to
the persons entitled thereto. In the event such described property should suffer
any decline in value we will upon demand, deliver to you additional collateral
to your satisfaction.

6. We agree that your rights and duties under the Letter of Credit are, except
as otherwise expressly provided herein, governed by either the International
Standby Practices 1998 (ISP98), International Chamber of Commerce Publication as
in force as of the date of issuance of the Letter of Credit, or the Uniform
Customs and Practice for Documentary Credits as in force as of the date of
issuance of the Letter of Credit, as the case may be for the Letter of Credit
issued by this request.

7. We agree that in the event of any amendments or modifications of the terms of
the Letter of Credit, this Agreement shall be binding upon us with regard to the
Letter of Credit so amended. You may (at your option) issue the requested Letter
of Credit through a correspondent of your choice.

8. The users of the Letter of Credit shall be deemed our agents and we assume
all risks of their acts of omissions. Neither you nor your correspondents shall
be responsible for/or: the validity, sufficiency, or genuineness of documents,
even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; the solvency or responsibility of
any party issuing any documents; delay in arrival or failure to arrive of any
documents; delay in giving or failure to give notice of arrival or any other
notice; failure of any draft to bear adequate reference to the Letter of Credit;
failure of documents to accompany any draft at negotiation, or failure of any
person to note the amount of any draft on the reverse of the Letter of Credit,
to surrender or take up the Letter of Credit or to send documents apart from
drafts as required by the terms of the Letter of Credit, each of which
provisions, if contained in the Letter of Credit itself, it is agreed may be
waived by you; errors, or omissions, or interruptions or delays in transmission
or delivery of any message by mail, cable, telegraph, wireless or otherwise; nor
shall you be responsible for any error, neglect, or default of any of your
correspondents; and none of the above shall affect, impair, or prevent the
vesting of any of your rights or powers hereunder. In furtherance and extension
and not in limitation of the specific provisions hereinbefore set forth, we
agree that any action taken by you or any correspondent of you under or in
connection with the Letter of Credit or relative drafts or documents, if taken
in good faith, shall be binding on us and shall not put you or your
correspondent under any resulting liability to us.

9. We agree at any time and from time to time, on demand, to deliver, convey,
transfer, or assign to you, as security for any and all of our obligations and
liabilities hereunder, and also for any and all other obligations and
liabilities, absolute or contingent, due or to become due, which are or may at
any time hereafter be owing to you, additional security of a value and character
satisfactory to you, or to make such cash payment as you may require. We agree
that all property belonging to us, or in which we may have an interest,
conveyed, transferred, assigned, or paid to you, or coming into your possession
or into the possession of anyone for you in any manner whatsoever, whether
expressly as security, or for

 

ID 01194E (Rev 08/2007)

   Page 2 of 3    (094-01)



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT APPLICATION AND LETTER OF CREDIT AGREEMENT

 

Applicant Name: LOOKSMART LTD.

     

Date: 8/14/2009

   Amount: USD 300,000.00

Beneficiary Name: KPMG LLP

     

safekeeping or otherwise including any items received for collection or
transmission and the proceeds thereof, whether or not such property is in whole
or in part released to us on trust of bailee receipt, is security for each and
all such obligations and liabilities. We agree that upon our failure at all
times to keep a margin of security with you satisfactory to you, or upon the
making by us of any assignments for the benefit of creditors, or upon the filing
of any voluntary or involuntary petition in bankruptcy by or against us, or upon
any application for the appointment of a receiver of any of our property, or
upon any act of bankruptcy or state of insolvency of us, or if you in good faith
deem yourself insecure at any time, or upon the death of any of us, all of such
obligations and liabilities shall become and be immediately due and payable
without demand or notice notwithstanding any credit or time allowed to us, or
any instrument evidencing any such obligation or otherwise; and each of us, and
all of us, as to property in which we may have any interest, expressly authorize
you in any such event, or upon our failure to pay any of such obligations or
liabilities when it or they shall become or be made due, to sell all such
property, in accordance with the Commercial Code of the State of California and
to apply the net proceeds of such sale or sales, together with any balance of
deposits and any sum credited by or due from you to us, in general accounts or
otherwise, to the payment of all of our obligations or liabilities to you
however arising.

10. Your rights specified in this Agreement are in addition to any created by
statute or rule of law. You are expressly given the right to execute and file
and record endorsements, assignments, financing statements, and other
instruments in the name of any of us with respect to documents, property and
interests relative to the Letter of Credit or any property of any of us in which
you have a security interest which may at any time come into your possession
under the Letter of Credit or by virtue of this Agreement. We agree to pay all
expenses, filing fees and other charges incurred by you relative to the
perfection or enforcement of your rights and security interests hereunder.

11. You shall not be deemed to have waived any of your rights hereunder, unless
you or your authorized agent shall have signed such waiver, in writing. No such
waiver unless expressly stated therein shall be effective as to any transaction
which occurs subsequent to the date of such waiver, nor as to any continuance of
a breach after such waiver.

12. We understand that any credit issued pursuant to this Agreement is the
direct obligation of you established in favor of our designated beneficiaries.
Once established, such credit is irrevocable and is not subject to recall or
stop payment, and any claim or demand by us to stop payment thereunder is void
and of no effect.

13. The word “property” as used in this Agreement includes goods, merchandise,
securities, funds, choses in action, and any and all other forms of property,
whether real, personal or mixed and any right or interest therein.

14. This Agreement incorporates the provisions on the reverse hereof. Time is of
the essence. Acceptance by you of partial or delinquent payments or your failure
to exercise any right, power or remedy shall not waive any obligation of us or
modify this Agreement. You, your successors and assigns have all rights, powers
and remedies herein and as provided by law, and may exercise the same and effect
any set-off and proceed against any security for the obligations of us at any
time notwithstanding any cessation of our liability or running of any statute of
limitations, which we hereby waive to the fullest extent permitted by law.
Notice to you must be given at the office of City National Bank to which this
Letter of Credit and Agreement is addressed.

15. We hereby agree to pay all reasonable fees and costs incurred by you and
arising out of any act or action you may take to enforce any provision of this
Agreement or to enforce collection of any sums, payments or obligations owing
from us to you.

16. If this Agreement is signed by one individual the terms, “we”, “our”, “us”,
shall be read throughout as “I”, “my”, “me”, as the case may be. If this
Agreement is signed by two or more parties, it shall be the joint and several
Agreement of such parties.

Press ALT + Q to insert additional client signature blocks (Maximum of two
additional blocks.)

 

FOR BANK USE ONLY:    APPROVAL OF CREDIT:    LOOKSMART LTD. /s/ San Topham   
Applicant Name Lending Officer Signature   

 

/s/ Edward F. West

San Topham 44502    Authorized Signature Officer Name and Code    EDWARD F.
WEST, PRESIDENT/CEO

Banking Office and No.                                                      

   Print Name and Title

ACCOUNT TO BE DEBITED

  

¨  Banking Office G/L No. 11305000

   133904355

¨  Customer Acct. No.                                                      

   Social Security/Taxpayer I.D. No.          LOOKSMART LTD.    Applicant Name
  

 

/s/ S.C. Markowski

   Authorized Signature    STEPHEN C MARKOWSKI, CFO    Print Name and Title   
   133904355    Social Security/Taxpayer I.D. No.

 

ID 01194E (Rev 08/2007)

   Page 3 of 3    (094-01)



--------------------------------------------------------------------------------

LOGO [g95778g05j53.jpg]

 

¨   CITY NATIONAL BANK   x    CITY NATIONAL BANK   INTERNATIONAL DEPT.     
INTERNATIONAL DEPT.   555 SOUTH FLOWER ST., 24TH FLOOR      2101 WEBSTER ST.,
GR. FL   LOS ANGELES, CA 90071      OAKLAND, CA 94612   SWIFT ADDRESS: CINAUS6L
TLX No. 825717      TLX No. 825717   TEL No.(213) 673-8620      TEL No. (510)
287-3193   FAX No.(213) 673-8649      FAX No. (510) 287-3194

PAGE 1 OF 2

ISSUE DATE: AUGUST 21, 2009

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER 090820.OD.5443

 

BENEFICIARY:    KPMG LLP    THREE CHESTNUT RIDGE ROAD    MONTVALE, NEW JERSEY
07645-0435    ATTENTION: PRINCIPAL IN CHARGE                             REAL
ESTATE SERVICES APPLICANT:    LOOKSMART LTD.    625 2ND STREET    SAN FRANCISCO,
CA 94107-1316 AMOUNT:    USD 300,000.00    THREE HUNDRED THOUSAND EXACTLY U.S.
DOLLARS

 

EXPIRY DATE AND PLACE:   NOVEMBER 1, 2010 AT CITY NATIONAL BANK,   INTERNATIONAL
DEPT., LOS ANGELES, CALIFORNIA

GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR
AVAILABLE FOR PAYMENT BY YOUR DRAFT(S) AT SIGHT DRAWN ON CITY NATIONAL BANK,
INTERNATIONAL DEPARTMENT, LOS ANGELES, CALIFORNIA, AND ACCOMPANIED BY DOCUMENTS
AS SPECIFIED BELOW:

 

1. THIS ORIGINAL STANDBY LETTER OF CREDIT, AND AMENDMENT(S), IF ANY.

 

2. BENEFICIARY’S SIGNED AND DATED STATEMENT WORDED AS FOLLOWS: “I, (INSERT NAME
AND TITLE OF SIGNER), AN AUTHORIZED SIGNER FOR KPMG LLP (‘BENEFICIARY’) CERTIFY
THAT:

 

  (A) LOOKSMART LTD. IS IN DEFAULT UNDER THAT CERTAIN SUBLEASE DATED (INSERT
DATE) BETWEEN KPMG LLP, AS SUBLANDLORD, AND LOOKSMART LTD., AS SUBTENANT.

 

  (B) ALL APPLICABLE CURE PERIODS, IF ANY, UNDER THE SUBLEASE HAVE EXPIRED WITH
RESPECT TO SUCH DEFAULT(S) AND

 

  (C) THE AMOUNT DRAWN UPON REPRESENTS A SUM WHICH IS DUE UNDER THE SUBLEASE,
AND THAT KPMG LLP IS ENTITLED TO DRAW UNDER CITY NATIONAL BANK LETTER OF CREDIT
NUMBER 090820.OD.5443 PURSUANT TO THE TERMS OF THE SUBLEASE.

OR

BENEFICIARY’S SIGNED AND DATED STATEMENT WORDED AS FOLLOWS: “I, (INSERT NAME AND
TITLE OF SIGNER), AN AUTHORIZED SIGNER FOR KPMG LLP CERTIFY THAT WE ARE IN
RECEIPT OF A WRITTEN NOTICE FROM CITY NATIONAL BANK OF ITS ELECTION NOT TO
EXTEND THE LETTER OF CREDIT FOR AN ADDITIONAL PERIOD OF ONE YEAR AND, AS OF THE
DATE OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER 090820.OD.5443

 

Member FDIC



--------------------------------------------------------------------------------

LOGO [g95778g05j53.jpg]

PAGE 2 OF 2

DRAWING, WE HAVE NOT RECEIVED AN ACCEPTABLE REPLACEMENT LETTER OF CREDIT FROM
LOOKSMART LTD. THEREFORE, PURSUANT TO THE TERMS OF THE SUBLEASE, WE ARE DRAWING
THE AMOUNT OF (INSERT AMOUNT OF DRAWING) UNDER CITY NATIONAL BANK LETTER OF
CREDIT NUMBER 090820.OD.5443”

SPECIAL CONDITIONS:

 

1. PARTIAL DRAWINGS ARE ALLOWED.

 

2. MULTIPLE DRAWINGS ARE ALLOWED.

 

3. IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE (1)
YEAR FROM THE EXPIRY DATE HEREOF OR ANY FUTURE EXPIRY DATE, UNLESS AT LEAST
SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE, WE SHALL NOTIFY THE BENEFICIARY IN
WRITING BY OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO
EXTEND THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIOD.

 

4. THIS STANDBY LETTER OF CREDIT SHALL NOT BE AUTOMATICALLY EXTENDED BEYOND A
FINAL EXPIRY DATE OF FEBRUARY 28, 2015.

 

5. THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY BY THE BENEFICIARY.
TRANSFER OF THIS LETTER OF CREDIT IS SUBJECT TO CITY NATIONAL BANK’S RECEIPT OF
BENEFICIARY’S INSTRUCTIONS IN THE FULLY COMPLETED FORM ATTACHED HERETO AS
EXHIBIT ‘A’, ACCOMPANIED BY THE ORIGINAL OF THIS LETTER OF CREDIT AND
AMENDMENT(S), IF ANY. SUCH TRANSFER REQUEST BY THE BENEFICIARY SHALL BE
EFFECTIVE BY CITY NATIONAL BANK’S ENDORSEMENT OF THE TRANSFER OF THE ORIGINAL
LETTER OF CREDIT AND ITS DELIVERY BY US TO THE TRANSFEREE. TRANSFER FEES ARE FOR
ACCOUNT OF THE APPLICANT.

EACH DRAFT MUST STATE “DRAWN UNDER CITY NATIONAL BANK LETTER OF CREDIT NUMBER
090820.OD.5443”.

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED FOR
PAYMENT AT THE OFFICE OF CITY NATIONAL BANK, INTERNATIONAL DEPARTMENT, 555 SOUTH
FLOWER STREET, 24TH FLOOR, LOS ANGELES, CALIFORNIA 90071 ON OR BEFORE THE
EXPIRATION DATE OF THIS CREDIT.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS ISSUED SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES 1998 (“ISP98”), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590.

 

/s/ MARIA DE SENNA     /s/ DANIELLE LEE AUTHORIZED SIGNATURE     AUTHORIZED
SIGNATURE MARIA DE SENNA     DANIELLE LEE ASSISTANT VICE PRESIDENT    
INTERNATIONAL BANKING OFFICER

 

Member FDIC



--------------------------------------------------------------------------------

[City National Bank logo]

FREMONT COMMERCIAL BANKING SERVICES

2201 WALNUT AVENUE, SUITE 190

FREMONT, CALIFORNIA 94538

PHONE 510-574-1905

FAX 510-574-1925

August 14, 2009

Looksmart, Ltd., a Delaware corporation

625 2nd Street

San Francisco, CA 94107

Attention: Edward F. West, President/CEO and Stephen C. Markowski, CFO

 

  Re: Irrevocable Standby Letter of Credit Application and Letter of Credit
Agreement dated September 23, 2005 for Letter of Credit No. 050909.OD.3593, in
the original amount of $968,403.60 (“L/C Reimbursement Agreement I”) executed by
Looksmart, Ltd., a Delaware corporation (“Borrower”), in favor of City National
Bank, a national banking association (“CNB”); and

 

    Irrevocable Standby Letter of Credit Application and Letter of Credit
Agreement dated August 14, 2009, in the original amount of $300,000.00 (“L/C
Reimbursement Agreement III”), together with L/C Reimbursement Agreement I, the
(“L/C Reimbursement Agreement”) executed by Looksmart, Ltd., a Delaware
corporation (“Borrower”), in favor of City National Bank, a national banking
association (“CNB”).

Dear Mr. West and Mr. Markowski:

Reference is made to the above-mentioned L/C Reimbursement Agreement. This
letter is to confirm that the following additional terms and conditions will
apply to the L/C Reimbursement Agreement. This letter supersedes and replaces in
its entirety all previous supplemental terms letters between CNB and Borrower
covering the same subject matter. Capitalized terms not defined in this letter
have the meanings given them in the L/C Reimbursement Agreement. This letter is
hereby incorporated into the L/C Reimbursement Agreement. In the event of any
inconsistency between the terms of this letter and the terms of the L/C
Reimbursement Agreement, the terms of this letter shall control.

A. ADDITIONAL EVENTS OF DEFAULT.

The following shall constitute additional Events of Default under the L/C
Reimbursement Agreement:

 

1. Failure of Borrower to furnish CNB, within the times specified, the following
statements:

 

  1.1 Copies of quarterly account statements from all brokerage firms and
non-CNB financial institutions in which Borrower maintains accounts containing
its Liquid Assets, within thirty (30) days after the end of each calendar
quarter; and

 

  1.2 Such additional information, reports and/or statements as CNB may, from
time to time, reasonably request;

 

2. Failure of Borrower to submit a Form 10-K or Form 10-Q on or before the
filing deadlines set forth by the Securities and Exchange Commission;



--------------------------------------------------------------------------------

Looksmart, Ltd.

August 14, 2009

Page 2

 

3. Failure of Borrower to either (i) maintain the following, or (ii) provide CNB
with cash collateral in the amount due for the L/C Reimbursement Agreement, upon
fifteen (15) days notice:

 

  3.1 Tangible Net Worth of not less than $24,000,000.00 as of March 31, 2009
and at all times thereafter;

 

  3.2 Liquid Assets of not less than $25,000,000.00 at all times;

 

4. Borrower or any guarantor of the L/C Reimbursement Agreement materially
defaults in the payment or performance of any obligation, or defaults under any
provision of any contract or instrument pursuant to which any of such parties
has incurred any obligation for borrowed money, any purchase obligation or any
other liability of any kind to any person or entity, including CNB;

 

5. Any sale or transfer of all or a substantial or material part of the assets
of Borrower other than in the ordinary course of business, without CNB’s prior
written consent;

 

6. Failure of Borrower to pay and discharge all taxes, assessments, governmental
charges and real and personal property taxes prior to the date upon which
penalties are attached;

 

7. Failure of Borrower to maintain in full force and effect insurance for its
business, including, without limitation, fire, public liability, property
damage, business interruption and extra expense and worker’s compensation, in
amounts, in form and substance, and issued by an insurance company, acceptable
to CNB, provided that CNB provides thirty (30) days written notice that said
failure constitutes an Event of Default;

 

8. Failure of Borrower to qualify for continued listing in the NASDAQ Global
Market;

 

9. Borrower creates, incurs, assumes or permits to exist any debt, except
(a) debt to CNB and (b) trade Debt incurred in the ordinary course of business;

 

10. Borrower sells, leases or otherwise disposes of any of Borrower’s assets or
any Subsidiary’s assets, other than merchandise inventory in the ordinary course
of business;

 

11. Borrower makes loans or advances to any person except credit extended to
employees or to customers in the ordinary course of its business;

 

12. Borrower assumes, guarantees, endorses, contingently agrees to purchase or
otherwise become liable for the obligation of any person including Borrower, a
Subsidiary, or affiliate except (a) by the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, and (b) contingent liabilities in favor of CNB;

 

13. Borrower purchases or acquires the obligations or stock of, or any other
interest in, any partnership, joint venture, limited liability company or
corporation, except (a) direct obligations of the United States of America; and
(b) investments in certificates of deposit issued by, and other deposits with,
commercial banks organized under the United States or a State thereof having
capital of at least One Hundred Million Dollars ($100,000,000.00);

 

14. Borrower mortgages, pledges, hypothecates, grants or contracts to grant any
security interest of any kind in any property or assets, to anyone except CNB;



--------------------------------------------------------------------------------

Looksmart, Ltd.

August 14, 2009

Page 3

 

15. Borrower permits any involuntary liens to arise with respect to any property
or assets including but not limited to those arising from the levy of a writ of
attachment or execution, or the levy of any state or federal tax lien which lien
will not be removed within a period of thirty (30) days;

 

16. Borrower enters into any merger or consolidation, or acquire all or
substantially all the assets of any person, except a Subsidiary may be merged
into or consolidated with another Subsidiary or with Borrower;

 

17. Borrower permits a default to occur under any document or instrument
evidencing debt incurred under any indenture, agreement or other instrument
under which such debt may be issued, or any event to occur under any of the
foregoing which would permit any holder of the debt outstanding thereunder to
declare the same due and payable before its stated maturity, whether or not such
acceleration occurs or such default be waived.

B. DEFINITIONS.

For purposes of this letter, the following terms have the following meanings:

“Liquid Assets” shall mean the sum of cash, cash equivalents and Marketable
Securities held in the Borrower’s name, including long-term investments managed
by CNB with maturities less than twenty-four (24) months and excluding
(i) assets in any retirement plan (including any profit-sharing plan,
self-employed retirement plan, individual retirement account, annuity, etc.),
(ii) any assets upon which there is any security interest, lien or encumbrance,
and (iii) any securities or accounts which are not readily convertible into cash
(such as restricted stock or hedge funds).

“Marketable Securities” shall mean bonds and other debt securities of United
States corporations not falling within the definition of ‘margin stock’ with a
credit quality rating of at least A- by Standard & Poors or A-3 by Moody’s;
commercial paper with a credit quality rating of at least A-2 by Standard &
Poors or P-2 by Moody’s obligations of the United States government or agencies
thereof; and obligations of any state, territory, municipality or other local
governmental subdivision or entity of the United States, with a credit quality
rating of at least A- by Standard & Poor’s or A-3 by Moody’s.

“Prime Rate” means the rate most recently announced by CNB at its principal
office in Beverly Hills, California as its “Prime Rate”. Any change in the
interest rate resulting from a change in the Prime Rate will be effective on the
day on which each change in the Prime Rate is announced by CNB.

“Subsidiary” shall mean any corporation, the majority of whose voting shares are
at any time owned, directly or indirectly by Borrower and/or by one or more
Subsidiaries.

“Tangible Net Worth” means the total of all assets, appearing on a balance sheet
prepared in accordance with generally accepted accounting principals for
Borrower and the Subsidiaries on a consolidated basis, minus (a) all intangible
assets, including, without limitation, unamoritzed debt discount, Affiliate,
employee and officer receivables or advances, goodwill, research and development
costs, patents, trademarks, the excess of purchase price over underlying values
of acquired companies, any covenants not to compete, deferred charges,
copyrights, franchises and appraisal surplus; minus (b) all obligations, which
are required by generally accepted accounting principals to be reflected as a
liability on the consolidated balance sheet of Borrower and the Subsidiaries;
minus (c) the amount, if any, at which shares of stock of a non-wholly owned
Subsidiary appear on the asset side of Borrower’s consolidated balance sheet, as
determined in accordance with generally accepted accounting principals, minus
(d) minority interests; and minus (e) deferred income and reserves not otherwise
reflected as a liability on the consolidated balance sheet of Borrower and the
Subsidiaries.



--------------------------------------------------------------------------------

Looksmart, Ltd.

August 14, 2009

Page 4

C. ADDITIONAL TERMS AND CONDITIONS.

The following additional terms and conditions shall also apply to L/C
Reimbursement Agreement I and L/C Reimbursement Agreement III, respectively.

 

1. Fees for L/C Reimbursement Agreement I. Borrower shall pay to CNB a
non-refundable fee equal to $8,000.00 upon each annual extension of the Letter
of Credit referred to in L/C Reimbursement Agreement I.

 

2. Fees for L/C Reimbursement Agreement III. Borrower shall pay to CNB a
non-refundable fee equal to one percent (1%) per annum upon each annual
extension of the Letter of Credit referred to in L/C Reimbursement Agreement
III.

 

3. Primary Deposit Accounts. Borrower agrees to maintain its primary deposit
accounts with CNB.

If you agree to accept the terms of this letter and the L/C Reimbursement
Agreement, please sign this letter, and return it to me on or before August 26,
2009.

 

Sincerely,

City National Bank,

a national banking association

By:   /s/ Sanford Topham   Sanford Topham, Vice President Accepted and Agreed To
By: Looksmart, Ltd., a Delaware corporation By:   /s/ Edward F. West   Edward F.
West, President/CEO By:   /s/ Stephen C. Markowski   Stephen C. Markowski, CFO

Dated: _______________